DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glover 3,809,412.
In regard to claim 1, Glover discloses (figs. 3-4) an assembly of fluid conduit parts having a sealed connection between the fluid conduit parts comprising: 
a first (“blow molded” is considered a product-by-process limitation and therefore the claimed product is not expressly limited by the claimed process unless it can be shown that the product-by-process limitation imparts a distinctive structural characteristic to the claimed invention.  The prior art of Glover contains, as explained in further detail below, all of the recited structural limitations of the present invention as is therefore deemed to anticipate the claim.) part 8 having a first portion; 

a sealing flange 12 extending from the first portion towards a central axis of the first portion at a distance, an end of said sealing flange defining an opening; 
said second part 5 adapted to insert into the opening in an insertion direction and at least part of a tapered section 14 of the second part has a size larger than the opening; 
said sealing flange flexing in the insertion direction upon insertion of said second part into said opening such that the end of said sealing flange moves inwardly in the insertion direction and a contact surface is defined between the outer section and the sealing flange such that the contact surface extends around a perimeter of the outer section where the sealing flange contacts the outer section (see fig. 4); 
the flexing of the sealing flange caused by contact between the contact surface and the tapered section; and 
portions of the first blow molded part and the second part, the portions interact with each other when the sealing flange flexes and the contact surface and tapered section are in contact to hold the first and second parts in an axial position relative to each other.
In regard to claim 2, wherein the distance is measured from an inner surface of the first blow molded part and is at least as large as a wall thickness of the first blow molded part (see fig. 3).
In regard to claim 3, a fluid dispensing portion 4 connected to said first portion, said fluid dispensing portion including at least one hole (center bore of 4) such that the fluid can escape the first blow molded part through the hole.
In regard to claim 11, wherein the end of the sealing flange 12 is defined by a cut off of material which makes up the sealing flange and which defines the opening.
.
Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melton 3,596,231.
In regard to claim 16, Melton discloses a (“blow molded” is considered a product-by-process limitation and therefore the claimed product is not expressly limited by the claimed process unless it can be shown that the product-by-process limitation imparts a distinctive structural characteristic to the claimed invention.  The prior art of Melton contains, as explained in further detail below, all of the recited structural limitations of the present invention as is therefore deemed to anticipate the claim.) part having a sealing flange for a sealed connection between the blow molded part and a second part, the blow molded part comprising:
a first part 16 (see fig. 2)( having a body with a first portion at a first end of the first blow molded part;
a sealing flange 19 extending from the first portion 16 towards a central axis of the first portion at a distance, an end of said sealing flange defining an opening, the sealing flange narrowing from a base t19 o a tip 44 thereof and the sealing flange being integrally blow molded as part of the first blow molded part;
said sealing flange configured to flex such that an outer facing portion acts to create a ring shaped seal (see flange flexing in fig. 1).
.
Claim(s) 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raila et al. 3,213,186.
In regard to claim 20, Raila et al. 3,213,186 discloses a (“blow molded” is considered a product-by-process limitation and therefore the claimed product is not expressly limited by the claimed process unless it can be shown that the product-by-process limitation imparts a distinctive structural characteristic to the claimed invention.  The prior art of Raila et al. contains, as explained in further detail below, all of the recited structural limitations of the present invention as is therefore deemed to anticipate the claim.) part having a sealing flange 15 for a sealed connection between the blow molded part and a second part, the blow molded part comprising:
a first blow molded part12  having a body with a first portion at a first end of the first blow molded part;
a sealing flange 15 extending from the first portion towards a central axis of the first portion at a distance to an end wherein the sealing flange and the first blow molded part terminate at the end and the end of said sealing flange defines an opening;
said sealing flange configured to flex such that an outer facing portion acts to create a ring shaped seal (see fig. 2).
a catch 13 spaced from said sealing flange and located between the first end and a second end of the first blow molded part.
.
Allowable Subject Matter
Claims 4-10, 13-15, 17-18 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claims 20-21 have been fully considered and are persuasive and therefore the rejection has been modified to argue that the “blow molded” limitation is considered a product-by-process limitation instead of an intended use limitation. The prior art of Raila et al. contains all of the recited structural limitations of the present invention, as described in detail above. The process of “blow molding” does not appear to impart any specific structural differences to the product and therefore the anticipatory rejection based on Raila et al. is deemed proper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679